Corrected Allowability Notice

Allowable Subject Matter
Claims 1-20 are allowed.
Correction to Notice of Allowance and Fees Due
2.	The Examiner hereby issues a corrected Notice of Allowance as the Fees Due were not correctly included in the Notice of Allowance dated 2/23/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On January 22, 2021, the applicant’s representative requested the claim amendments be entered under 37 C.F.R. 1.132 and whether a withdrawing the application from issue was required. Advised that an amendment under 37 C.F.R. 1.132 must be filed prior to the issuance fee. Therefore, the applicant’s representative filed a Petition to Withdraw the Application from Issue on January 25, 2021. Therefore, the Examiner will enter the requested amendments as an Examiner’s Amendment per MPEP 714 Section E. 
The application has been amended as follows: 
Independent claim 1, pg. 3:1-3 will now recite:

    PNG
    media_image1.png
    146
    854
    media_image1.png
    Greyscale

			Independent claim 8, pg. 5:3-5 will now recite:

    PNG
    media_image2.png
    122
    861
    media_image2.png
    Greyscale

			


Independent claim 15, pg. 7:5-7 will now recite:

    PNG
    media_image3.png
    138
    869
    media_image3.png
    Greyscale

				End of Examiner’s Amendment.
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding representative independent claim 1, the claim sets forth the following: “a backup configured to: in response to a backup start command received via a user interface, receive video frames, included in the compressed video data that has not yet been decoded, from the video web worker, receive audio frames, included in the compressed audio data that has not yet been decoded, from the audio web worker, and simultaneously with playing back of the video frames and the audio frames, perform, using the backup web worker as a third thread, storing in a buffer the video frames and the audio frames included in the compressed video data and the compressed audio data that have not yet been decoded; and in response to a save command received via the user interface, multiplex the video frames and the audio frames stored in the buffer and store the multiplexed video frames and audio frames in a storage." The examiner further submits that none of the prior art documents, either alone or in combination, disclose all the limitations of claims 1 as claimed and as similarly recited in independent claims 8 and 15. 
In particular, Sheive of record discloses that the application can be in a "loading" state until all of the media files have been downloaded so that nothing fails in the application due to those files missing (see para. [0185]). Also, Dalal discloses that decoded audio content is captured 10 during playback or that the decoded audio content is captured as uncompressed PCM raw audio (see para. [0106]). Further, Lerman discloses that the 'viewing' user 602 may view the video through a streaming video player, a sequenced video player, a progressive download video player or other video player. Thus, none of the cited references teaches or suggests the feature of "in response to a backup start command received via 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421



/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421